DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 02-July-2021 has been entered. Claims 1, 11 and 17 have been amended and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed, with respect to rejections of claims 1-20 under provisional double patenting and 35 U.S.C. 103 have been fully considered and are persuasive, in-part.  
Applicant argues that the amendments to independent claims 1, 11 and 17 are patently distinct from the reference claims in view of Yoshihama et al. (Patent No. US 10,608,829 B1, hereinafter “Yoshihama”) and Hunn et al. (Pub. No. US 2017/0287090 A1, hereinafter “Hunn”) (Remarks p. 8-9). Examiner has fully considered this argument and has maintained the rejection, with the grounds for rejection updated below.
Applicant argues that Yoshihama does not teach “the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster…” as recited in claim 1 because the read set and write set data are not previously stored in the endorsing peer node, but are newly generated (Remarks p. 9). In response, examiner respectfully submits that Yoshihama teaches that in Fig. 2B, the endorsing peer node 281 may take the transaction proposal inputs from the client node as arguments to the invoked chaincode function, 
Applicant argues that cited prior art does not teach the amendment to claim 1, “sending..a query request…to each of the plurality of data source” (Remarks pp. 8-10). Examiner finds this argument persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han et al. (Patent No. US 10,691,763 B2, hereinafter “Han”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  in view of Hunn.
Regarding claim 1, ‘401 teaches the following:
Instant Application
Application No. ‘401
1. receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword;
sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources 
obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, wherein the plurality of data sources use different data storage configurations, and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model; converting, by the decentralized node, the query result data into target reliable data conforming to a data reliability protocol, wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol; 
and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain.
receiving a query parameter; 





obtaining query result data from each of one or more predetermined data sources according to the query parameter; 


Claim 3 wherein the query result data includes one or more of ReadWriteSet data in a Fabric cluster node, simplified payment verification (SPV) data in an ETH cluster node, transaction information stored on a consortium blockchain of a non-account model, and corresponding data in an OSS cluster.



Claim 1 converting the query result data into target reliable data conforming to a predetermined data reliability protocol; 



and sending the target reliable data to a blockchain node.



‘401 does not appear to teach:
A decentralized node
sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources 
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol
the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and  linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model;
However, Yoshihama teaches:
a decentralized node (Yoshihama - a client application is a front-end service that submits a request to the blockchain network [Col. 8 lines 28-29].)
and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model (Yoshihama – the proposed solution is designed on top of a consensus mechanism such as a consensus mechanism of Hyperledger Fabric, or the like, where a blockchain network comprises client applications, peer nodes, and ordering service nodes. [Col. 8 lines 24-28]. The client node may initiate the transaction by constructing and sending a request to the peer node. The chaincode is then executed against the current state database to produce transaction results (i.e. query results) including a response value, read set, and write set (i.e. ReadWriteSet data) [Col. 12 lines 3-5, 28-30]. In Fig. 2B, the endorsing peer node 281 may take the transaction proposal inputs 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of ‘401 and Yoshihama before them, to modify the system of ‘401 with the teachings of Yoshihama a decentralized node and the query result data includes one or more of: ReadWriteSet data in a Fabric cluster signed by multiple parties, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model. One would have been motivated to make such a modification to address the drawbacks of a centralized database and utilize a blockchain system (Yoshihama - [Col. 1 lines 48-50]).
‘401 modified by Yoshihama does not appear to teach:
sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources 
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol
However, Han teaches:
receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword; sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources; obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, (Han – an end-user device may input a URL or domain to a “checker” website and then receive a page rank and other rank values. The end-users may query the page value of the searching result returned by a search engine (i.e. received query parameter that results in obtaining query result data), so that they can verify the ranking [Col. 3 26-31]. A web page ranking can be determined by a search engine using information stored in a searching and/or indexing database to find pages most relevant to key words and/or other information being received. [Col. 3 lines 56-59].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of ‘401, Yoshihama and Han before them, to modify the system of ‘401 and Yoshihama with the teachings of Han of sending a query request to each of the plurality of data sources. One would have been motivated to make such a modification to query all 
Yoshihama modified by Han does not appear to teach:
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol
However, Hunn teaches:
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol (Hunn – a State Transitioning Engine provides a system to version each contract in a secure and verifiable manner. The State Transitioning Engine preferably provides a basis for secure Conflict-Free Replicated Data Type structure, which can enable the contract state/data to be replicated data across multiple computers in a network; thereby facilitating distributed/peer-to-peer state sharing of contracts and data pertaining to contract performance and execution. The State Transitioning Engine preferably takes the form of a Directed Acyclic Graph comprised of objects that replicate the structure of a legal contract. The DAG may be applicable both to the pre-formation stage (before the contract is executed) and the post-formation stage (after the contract is executed). The State Transitioning Engine may be updated either by: (a) the user signing the state update or (b) such updates being automated or substantially automated either by the State Transitioning Engine and/or the logic of the contract [0036].)

Claims 11 and 17 correspond to claim 1 of the instant application and are rejected accordingly. Claims 2-10, 12-16, and 18-20 depend from independent claims 1, 11 and 17 are rejected accordingly.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Gutlapalli (Patent No. US 9,454,609 B2, hereinafter “Gutlapalli”) further in view of Yoshihama further in view of Hunn.
	Regarding claim 1, Han teaches:
receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword; sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources; obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, (Han – an end-user device may input a URL or domain to a “checker” website and then receive a page rank and other rank values. The end-users may query the page value of the searching result returned by a search engine (i.e. received query parameter that results in obtaining query result data), so that they can verify the ranking [Col. 3 26-31]. A web page ranking can be determined by a search engine using information stored in a searching and/or indexing database to find pages most relevant to key words and/or other information being received. [Col. 3 lines 56-59].)
Han does not appear to teach:
wherein the plurality of data sources use different data storage configurations,
and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model
converting, by the decentralized node, the [query] result data into target reliable data conforming to a data reliability protocol,
query result data
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol
and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain
However, Gutlapalli teaches:
wherein the plurality of data sources use different data storage configurations, (Gutlapalli – search engine adapters access data sources (e.g. various databases having various formats, file systems having various formats) [Col. 8 lines 27-38].)
converting, by the decentralized node, the [query] result data into target reliable data conforming to a data reliability protocol, (Gutlapalli – the search engine is able to perform the requested search. The search engine then returns the results thus identified as native result data to the requesting search engine adapter. Via processing by the search engine adapter and the search services, the search server converts the native result data into search results that are then provided by the search services to the user interface [Col. 23 lines 45-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han and Gutlapalli before them, to modify the system of Han of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining 
Han modified by Gutlapalli does not appear to teach:
and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model
query result data
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol
and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain
However, Yoshihama teaches:
and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model (Yoshihama – the proposed solution is designed on top of a consensus mechanism such as a consensus mechanism of Hyperledger Fabric, or the like, where a blockchain network comprises client applications, peer nodes, and ordering service nodes. [Col. 8 lines 24-28]. The client node may initiate the transaction by constructing and sending a request to the peer node. The chaincode is then executed against the current state database to produce transaction results (i.e. query results) including a response value, read set, and write set (i.e. ReadWriteSet data) [Col. 12 lines 3-5, 28-30]. In Fig. 2B, the endorsing peer node 281 may take the transaction proposal inputs from the client node as arguments to the invoked chaincode function, execute the chaincode against a current state database to produce transaction results including a response value, read set, and write set. The set of values, along with the endorsing peer node’s 281 signature is passed back as a proposal response 292 to the SDK of the client 260 which parses the payload for the application to consume [Col. 12 lines 26-35]. There may be more than one endorser [Col. 12 lines 5-6]. Examiner interprets that the proposal response, which includes a set of 
query result data (Yoshihama – the proposed solution is designed on top of a consensus mechanism such as a consensus mechanism of Hyperledger Fabric, or the like, where a blockchain network comprises client applications, peer nodes, and ordering service nodes. [Col. 8 lines 24-28]. The client node may initiate the transaction by constructing and sending a request to the peer node. The chaincode is then executed against the current state database to produce transaction results (i.e. query results) including a response value, read set, and write set (i.e. ReadWriteSet data) [Col. 12 lines 3-5, 28-30].)
and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain (Yoshihama – if the client application intends to submit the transaction to the ordering service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting [Col. 12 lines 43-47]. After successful inspection, the client assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node [Col. 12 lines 55-58]. The blocks of the transaction are delivered from the ordering node to all peer nodes on the channel. Each peer node appends the block to the channel’s chain (i.e. to the blockchain) [Col. 13 lines 1-2, 8-11]. See Fig. 2B, 295.)

Han modified by Gutlapalli and Yoshihama does not appear to teach:
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol
However, Hunn teaches:
wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol (Hunn – a State Transitioning Engine 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli and Yoshihama of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes 
	Claims 11 and 17 correspond to claim 1 and are rejected accordingly.
	Regarding claim 2, Han does not appear to teach:
wherein the plurality of data sources include one or more of: a data source based on an operation support system (OSS), and a data source based on a hadoop distributed file system (HDFS)
However, Gutlapalli teaches:
wherein the plurality of data sources include one or more of: a data source based on an operation support system (OSS), and a data source based on a hadoop distributed file system (HDFS) (Gutlapalli – virtual business component, in the manner discussed with regard to the data abstraction layer of a virtual business component, provides a data abstraction layer of a virtual business component, provides a data abstraction layer that allows search engine adapters 335 (1)-(N) to access data sources 365(1)-(N) of data sources in an 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model, converting the result data into target reliable data conforming to a data reliability protocol, where the data reliability protocol comprises a DAG and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain with the teachings of Gutlapalli of wherein the plurality of data 
	Claims 12 and 19 correspond to claim 2 and are rejected accordingly.
	Regarding claim 3, Han does not appear to teach:
wherein the query result data includes data in an OSS cluster
However, Gutlapalli teaches:
wherein the query result data includes data in an OSS cluster (Gutlapalli – virtual business component, in the manner discussed with regard to the data abstraction layer of a virtual business component, provides a data abstraction layer of a virtual business component, provides a data abstraction layer that allows search engine adapters 335 (1)-(N) to access data sources 365(1)-(N) of data sources in an abstract manner. This allows search engine adapters 335 (1)-(N) to access the various data sources within data sources 360 (e.g., various databases having various formats, file systems having various formats, flat-file databases, electronic mail in various formats, resources on the Internet, resources within an enterprise’s internal network and many other such data sources) [Col. 8 lines 27-38]. Examiner interprets that data sources discloses data in an OSS cluster.)

	Claims 13 and 20 correspond to claim 3 and are rejected accordingly.
	Regarding claim 4, Han modified by Gutlapalli does not appear to teach:
receiving, by the blockchain node, the target reliable data from the decentralized node
obtaining, by the blockchain node, query result data from a trusted node of the blockchain by parsing the target reliable data; and obtaining, by the blockchain node, a target query result corresponding to the query parameter by performing computing on the query result data
However, Yoshihama teaches:
receiving, by the blockchain node, the target reliable data from the decentralized node (Yoshihama – if the client application intends to submit the transaction to the ordering service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting [Col. 12 lines 43-47]. After successful inspection, the client assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node [Col. 12 lines 55-58]. The blocks of the transaction are delivered from the ordering node to all peer nodes on the channel. Each peer node appends the block to the channel’s chain (i.e. to the blockchain) [Col. 13 lines 1-2, 8-11]. See Fig. 2B, 295.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result 
Han modified by Gutlapalli and Yoshihama does not appear to teach:
obtaining, by the blockchain node, query result data from a trusted node of the blockchain by parsing the target reliable data; and obtaining, by the blockchain node, a target query result corresponding to the query parameter by performing computing on the query result data
However, Hunn teaches:
obtaining, by the blockchain node, query result data from a trusted node of the blockchain by parsing the target reliable data; and obtaining, by the blockchain node, a target query result corresponding to the query parameter by performing computing on the query result data (Hunn – a complex event i.e. parsing the target reliable data to obtain query result data) to programmable clauses and data-driven contracts [0032]. Programmable clauses may additionally interface with distributed ledgers in various ways. They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a blockchain/distributed ledger (BDL) script (e.g., smart contract code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model, converting the result data into target reliable data conforming to a data reliability protocol, where the data reliability protocol comprises a DAG, sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain, and receiving, by the blockchain node, the target reliable data from the decentralized node with the teachings of Hunn of obtaining the target query result corresponding to the query parameter by performing computing on the 
Regarding claim 5, Han teaches:
receiving, [by the blockchain node], a query request comprising the query parameter from a user (Han – the query system receives a query from the query client [0054]. The query client comprises the data verification system and a computer [0045].)
and sending, [by the blockchain node], the target query result corresponding to the query parameter to the user (Han – the storage system returns the query result to the query client (i.e. user) [0047].)
	Han modified by Gutlapalli does not appear to teach:
by the blockchain node
by the blockchain node
However, Yoshihama teaches:
by the blockchain node (Yoshihama – if the client application intends to submit the transaction to the ordering service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting [Col. 12 lines 43-47]. After successful inspection, the client assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node [Col. 12 lines 55-
by the blockchain node (Yoshihama – if the client application intends to submit the transaction to the ordering service to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting [Col. 12 lines 43-47]. After successful inspection, the client assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node [Col. 12 lines 55-58]. The blocks of the transaction are delivered from the ordering node to all peer nodes on the channel. Each peer node appends the block to the channel’s chain (i.e. to the blockchain) [Col. 13 lines 1-2, 8-11]. See Fig. 2B, 295.)
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or 
Regarding claim 6, Han modified by Gutlapalli and Yoshihama does not appear to teach:
verifying, by the blockchain node, the query result data
and when determining the query result data passes the verification, performing, by the blockchain node, computing on the query result data to obtain the target query result corresponding to the query parameter
However, Hunn teaches:
verifying, by the blockchain node, the query result data (Hunn – the external data that is input to the data-driven contract may be verified through using zero-knowledge proof (or similar) by which one 
and when determining the query result data passes the verification, performing, by the blockchain node, computing on the query result data to obtain the target query result corresponding to the query parameter (Hunn – a complex event processing engine (CEP engine) processes complex events for integration into or use by ‘programmable clauses’. ‘Contract rules’ may be used to query the CEP engine for events, which may either be integrated into programmable clauses directly, form the basis of programmable clauses, or feed events to programmable clauses. A ‘State Transitioning Engine’ provides a system to version each contract in a secure and verifiable manner. The State Transitioning Engine preferably provides a basis for a secure Conflict-Free Replicated Data Type (CRDT) structure, which can enable the contract state/data to be replicated data across multiple computers in a network; thereby facilitating distributed/peer-to-peer state sharing of contracts and data pertaining to contract performance and execution [0035-0036]. Programmable clauses are components of a data-driven contract that at least partially define dynamic operations of a data-driven contract and additionally may service as legal contractual clauses [0029]. The CEP Engine may be integrated with programmable clauses to enable complex events to be inputs (i.e. parsing the target reliable data to 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain 
	Regarding claim 7, Han modified by Gutlapalli and Yoshihama does not appear to teach:
wherein the computing includes multi-dimensional computing
However, Hunn teaches:
wherein the computing includes multi-dimensional computing (Hunn – External integrations may be used to establish data sources (i.e. inputs) or data destinations (i.e. outputs). These systems and platforms may include, but are not limited to APIs, “Internet of Things” platforms, edge computing devices, event sourcing and event processing systems/applications, Enterprise Resource Plans and Customer Relationship Management software, BDLs, other database architectures, other clauses within the contract, other data-driven contracts, and/or other accessible resources [0039]. Also see 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model, converting the result data into target reliable data conforming to a data reliability protocol, where the data reliability protocol comprises a DAG, sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain, and receiving, by the blockchain node, the target reliable data from the decentralized node with the teachings of Hunn of verifying the query result data, and performing computing on the query result data to obtain the target query result, wherein the computing includes multi-dimensional computing. One would have been motivated to provide a cryptographically secure backbone for data, 
	Regarding claim 8, Han modified by Gutlapalli does not appear to teach:
wherein a decentralized application (DApp) is installed on the decentralized node outside the blockchain
	However, Yoshihama teaches:
wherein a decentralized application (DApp) is installed on the decentralized node outside the blockchain (Yoshihama – the proposed solution is designed on top of a consensus mechanism such as a consensus mechanism of Hyperledger Fabric, or the like, where a blockchain network comprises client applications, peer nodes, and ordering service nodes. [Col. 8 lines 24-28].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified` payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain 
Claims 14 and 18 correspond to claim 8 and are rejected accordingly.
Regarding claim 9, Han modified by Gutlapalli and Yoshihama does not appear to teach:
wherein the data reliability protocol includes a unified directed acyclic graph (UDAG) protocol
	However, Hunn teaches:
wherein the data reliability protocol includes a unified directed acyclic graph (UDAG) protocol (Hunn – a State Transitioning Engine provides a system to version each contract in a secure and verifiable manner. The State Transitioning Engine preferably provides a basis for secure Conflict-Free Replicated Data Type structure, which can enable the contract state/data to be replicated data across multiple computers in a network; thereby facilitating distributed/peer-to-peer state sharing of contracts and data pertaining to contract performance and execution. The State Transitioning Engine preferably takes the form of a Directed Acyclic Graph comprised of objects that 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model, converting the result data into target reliable data conforming to a data reliability protocol, where the data reliability protocol comprises a DAG and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the blockchain that store the target reliable data to the blockchain with the teachings of Hunn of wherein the data reliability protocol includes a UDAG protocol. One would have been motivated to provide a 
Claim 15 corresponds to claim 9 and is rejected accordingly.
Regarding claim 10, Han modified by Gutlapalli and Yoshihama does not appear to teach:
wherein the data reliability protocol includes a Merkle DAG protocol
	However, Hunn teaches:
wherein the data reliability protocol includes a Merkle DAG protocol (Hunn – a DAG will preferably have Merkle links between objects either to express relationship between objects in clauses (e.g. an object in one clause being referenced in another clause, such as price), and/or store data relating to objects, history of changes to objects, etc. [0036].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Han, Gutlapalli, Yoshihama and Hunn before them, to modify the system of Han, Gutlapalli, Yoshihama and Hunn of receiving a query parameter, sending a query request to each of a plurality of data sources, obtaining query result data from each of the plurality of data sources according to the query parameter, wherein the plurality of data sources use different data storage configurations, the query result data includes one or more of: ReadWriteSet data in a Fabric cluster, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction 
	Claim 16 corresponds to claim 10 and is rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson (Patent No. US 10,296,258 B1) – Patent discloses offloading data storage to a decentralized storage network (Abstract)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166